Case: 1:18-cv-08057 Document #: 1-4 Filed: 12/07/18 Page 1 of 3 PageID #:216




               EXHIBIT D
    Case: 1:18-cv-08057 Document #: 1-4 Filed: 12/07/18 Page 2 of 3 PageID #:216



                          <ttongress of tbe llntteb �tates
                                      •msbington, 1ll<tt 20510

                                        September 21, 2018


Via Electronic Delivery


The Honorable Andrew Wheeler                          Cathy Stepp
Acting Administrator                                  Region 5 Administrator
U.S. Environmental Protection Agency                  U.S. Environmental Protection Agency
1200 Pennsylvania Avenue N.W.                         77 West Jackson Blvd.
Washington, DC 20004                                  Chicago, IL 60604-3590


Dear Acting Administrator Andrew Wheeler and Administrator Stepp:

We write to request that the U.S. Environmental Protection Agency (EPA) conduct ambient air
testing near the Sterigenics facility in Willowbrook, Illinois, make monitoring data open and
accessible to the community, and expedite testing a scrubber that was recently installed on the
back-vent of the facility. We also request information regarding a document that was intended to
provide context to Willowbrook residents on the Agency for Toxic Substances and Disease
Registry's (ATSDR) report that was abruptly removed from EPA's website.

As you know, a recent investigation was conducted by ATSDR, a division of the Centers for
Disease Control and Prevention (CDC), on the air quality in Willowbrook, Illinois. In a report
publishing its findings, ATSDR stated, "If measured and modeled data represent typical Ethylene
Oxide ambient concentrations in ambient air, an elevated cancer risk exists for residents and
off­site workers in the Willowbrook community surrounding the Sterigenics facility. These
evaluated risks present a public health hazard to these populations."

ATSDR's report uses measured and modeled data to predict exposure risk. To that end, it is
critical that EPA assists the community in understanding whether the modeled data is indeed
representative of the community's exposure conditions. EPA must provide monitoring of the
ambient air at the facility and ensure that data is publicly accessible. This transparency will help
Willowbrook residents and workers at the facility determine whether a public health risk exists.
Furthermore, in light of ATSDR's report and EPA's characterization of ethylene oxide as a
known carcinogen, we ask that monitoring be conducted for all facilities across the country using
this chemical.

 Earlier this year, Sterigenics took some proactive steps to reduce its levels of fugitive ethylene
 oxide emissions. Specifically, Sterigenics connected its back-vent to an internal scrubber. The
 company estimates that this step will lead to less than one percent of the ethylene oxide used at
  the facility escaping into the community. It has requested that EPA work with Illinois EPA on


                                                 I.
Case: 1:18-cv-08057 Document #: 1-4 Filed: 12/07/18 Page 3 of 3 PageID #:216
